NOT FOR PUBLICATION                          FILED
                       UNITED STATES COURT OF APPEALS                       FEB 22 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROBERT H. O’CONNOR,                              No. 14-16961

                   Plaintiff-Appellant,          D.C. No. 3:13-cv-05874-NC

  v.
                                                 MEMORANDUM*
NATIONSTAR MORTGAGE, LLC,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                        for the Northern District of California
                  Nathanael M. Cousins, Magistrate Judge, Presiding**

                             Submitted February 13, 2018***

Before:          LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

       This matter has been stayed since March 22, 2017 pending resolution of Ho

v. ReconTrust Co., N.A., No. 10-56884, or further order of the court. We hereby

lift the stay.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Robert H. O’Connor appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      The district court properly dismissed O’Connor’s Fair Credit Reporting Act

(“FCRA”) claims because O’Connor failed to allege facts sufficient to show that

he reported a dispute of any information provided by Nationstar to a credit

reporting agency (“CRA”). See Gorman v. Wolpoff & Abramson, LLP, 584 F.3d
1147, 1154 (9th Cir. 2009) (explaining that a creditor’s duties under the FCRA are

“triggered upon notice of a dispute from a CRA” rather than “directly from the

consumer”).

      The district court properly dismissed O’Connor’s Fair Debt Collection

Practices Act (“FDCPA”) claims because O’Connor failed to allege facts sufficient

to show that Nationstar engaged in debt collection activity. See Ho v. ReconTrust

Co., NA, 858 F.3d 568, 572 (9th Cir. 2017) (“[A]ctions taken to facilitate a non-

judicial foreclosure . . . are not attempts to collect a ‘debt’ as that term is defined

                                            2                                     14-16961
by the FDCPA.”).

      The district court properly dismissed O’Connor’s state law claims as barred

by the doctrine of res judicata because these claims involve the same primary right

as those O’Connor litigated in a prior state court action. See Mycogen Corp. v.

Monsanto Co., 51 P.3d 297, 306-07 (Cal. 2002) (explaining California’s primary

right theory); see also Matsushita Electric Industrial Co., Ltd. v. Epstein, 516 U.S.
367, 373 (1996) (“Federal courts may not employ their own rules in determining

the effect of state judgments, but must accept the rules chosen by the State from

which the judgment is taken.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in granting Nationstar’s

requests for judicial notice because the documents in question are matters of public

record. See Skilstaf, Inc. v. CVS Caremark Corp., 669 F.3d 1005, 1016 n.9 (9th

Cir. 2012) (standard of review); Harris v. County of Orange, 682 F.3d 1126, 1132

(9th Cir. 2012) (documents filed in federal or state court and other matters of

public record are subject to judicial notice).

      The district court did not abuse its discretion in denying O’Connor’s motion

to file a second amended complaint because amendment would have been futile.

See Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (“A

                                          3                                      14-16961
district court acts within its discretion to deny leave to amend when amendment

would be futile . . . .”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          4                                       14-16961